On April 7, 1931, plaintiff in error filed case-made with petition in error in this court, and on November 3, 1931, the brief was filed by plaintiff in error.
The defendants in error have failed to file any brief or offer any excuse for such failure. The case is therefore, reversed and remanded, with directions to vacate and set aside the order and judgment heretofore rendered and render judgment for the plaintiff in accordance with the prayer of the petition in error. City of Oklahoma City v. Blondin, 163 Okla. 276,21 P.2d 1053.